Citation Nr: 1021443	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  04-07 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a chronic low back 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1950 to October 
1952 and from October 1961 to May 1984.  The Veteran served 
in the Republic of Vietnam.  He was awarded the Purple Heart 
and Combat Infantryman Badge.  

In September 1986, the Board of Veterans' Appeals (Board) 
denied service connection for a low back disorder.  This 
matter comes to the Board on appeal from an April 2003 rating 
decision of the Cleveland, Ohio, Regional Office (RO) which, 
in pertinent part, denied service connection for lumbar 
spondylosis.  In July 2007, the Veteran submitted a Motion to 
Advance on the Docket.  In July 2007, the Board granted the 
veteran's motion.  In August 2008, the Board determined that 
new and material evidence had been received to reopen the 
Veteran's claim of entitlement to service connection for a 
low back disorder and remanded the issue to the RO for 
additional action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDING OF FACT

Post-operative lumbosacral spine degenerative disc disease 
and degenerative joint disease have been objectively shown to 
have originated during active service.  


CONCLUSION OF LAW

Post-operative lumbosacral spine degenerative disc disease 
and degenerative joint disease were incurred during active 
service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.326(a) (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for 
post-operative lumbosacral spine degenerative disc disease 
and degenerative joint disease which represents a complete 
grant of the benefit sought on appeal.  As such, no 
discussion of Department of Veterans Affairs' (VA) duty to 
notify and assist is necessary.  

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2009).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 2002).  

Lay assertions may serve to support a claim for service 
connection by establishing the occurrence of observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a) 
(West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan 
v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has 
clarified that lay evidence can be competent and sufficient 
to establish a diagnosis or etiology when (1) a lay person is 
competent to identify a medical condition; (2) the lay person 
is reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment records indicate that he 
sustained an injury while conducting hand to hand combat 
training.  Army treatment and examination records dated in 
March 1966 relate that he was found to have pulled a muscle 
in the left glutenal region.  A May 1966 treatment record 
states that the Veteran complained of right lower extremity 
nerve pain.  The Veteran was diagnosed with a "bulging 
[herniated nucleus pulposus] L4-L5 right."  A March 1977 
treatment entry states that the Veteran had chronic low back 
"problems."  An impression of "mild muscle strain" was 
advanced.  At his February 1984 physical examination for 
service separation, the Veteran presented a history of 
recurrent back pain.  On contemporaneous physical evaluation, 
the Veteran's spine was reported to be normal.  

The Veteran's service treatment records also reflect that he 
sustained a left thigh shell fragment wound.  Service 
connection is currently in effect for left thigh shell 
fragment wound residuals.  

At a July 1984 VA examination for compensation purposes, the 
Veteran exhibited lumberization and spina bifida occulta of 
the first sacral segment and L5-S1 pars interarticularis on 
X-ray study.  The Veteran was diagnosed with chronic low back 
pain.  At an April 1986 VA examination for compensation 
purposes, the Veteran was diagnosed with mild lumbosacral 
strain and no evidence of a herniated nucleus pulposus or 
"severe disease entity present."  
A July 2003 sworn statement from R. F. A., M.D.; conveys that 
he had both reviewed the Veteran's service medical records 
and physically examined the Veteran.  Dr. A. concluded that: 
the Veteran had sustained an inservice low back injury while 
providing instruction in hand to hand combat; was 
subsequently diagnosed by treating military medical personnel 
with both a pulled muscle and a "bulging herniated nucleus 
pulposus or herniated disc L4-L5 on right;" and his chronic 
post-operative lumbar spine disabilities were 
etiologically-related to his inservice low back injury.  

In a February 2008 written statement, the Veteran advanced 
that he had hurt his back while conducting training 
demonstration at Fort Knox, Kentucky in 1966 and subsequently 
experienced chronic low back pain until the present.  While 
in the Republic of Vietnam, the Veteran was required to carry 
a heavy rucksack; was in an armored personnel carrier which 
was blown up; was hit by a booby trap; and sustained a 
through and through left thigh wound.  

At a February 2010 VA examination for compensation purposes, 
the Veteran complained of progressive low back pain since 
1966.  The Veteran was noted to have a history of lumbar 
spine fusion, discectomy, and foraminotomies.  
Contemporaneous X-ray studies of the lumbosacral spine 
revealed findings consistent with post-operative degenerative 
disc disease.  The Veteran was diagnosed with lumbar spine 
degenerative disc disease and degenerative joint disease.  
The examiner commented that:

In 1966, he did receive a diagnosis of 
bulging herniated nucleus pulposus with 
pain in the lateral leg, tenderness in 
the sciatic notch and positive straight 
leg raise, however, reflexes are 
documented as normal.  Neither full 
neurological nor strength exam was 
documented.  Without more objective 
evidence, one would need to resort to 
mere speculation to decide whether a 
correct diagnosis was made at the time.  
There is a significant time gap from 1966 
to 1984 without mention or notation of 
physician's visits for back pain, though 
it is noted on his discharge exam as a 
complaint without physical evidence of 
problem.  There is another time gap until 
1995 when mild degenerative changes were 
noted but then no further assessment or 
problems until 2001 when he was found to 
have central canal stenosis and a right 
lateral disc.  ...  Given the significant 
time gaps and between his injury, which 
includes his combat experiences, while in 
the service and objectively documented 
back problems including central canal 
stenosis, spondylolisthesis and 
degenerative joint and disc disease as 
well as his age at time of diagnosis, it 
is less likely than not that his back 
condition is caused by or the result of 
his back problems in service.  (emphasis 
added).  

The Board has reviewed the probative evidence of record 
including the Veteran's written statements on appeal.  The 
Veteran asserts that he incurred a chronic low back disorder 
as the result of his multiple inservice training and 
combat-related low back injuries.  The Board notes that: the 
Veteran participated in combat; was awarded both the Combat 
Infantryman Badge and the Purple Heart; and is 
service-connected for left thigh shell fragment wound 
residuals.  

The Veteran was diagnosed with a "bulging [herniated nucleus 
pulposus] L4-L5 right" during active service.  At his 
February 1984 physical examination for service separation, 
the Veteran presented a history of chronic back pain.  The 
Veteran was diagnosed with post-operative lumbosacral spine 
degenerative disc disease and degenerative joint disease at 
the February 2010 VA examination for compensation purposes.  
Dr. A. opined that the Veteran's chronic post-operative 
lumbar spine disabilities were etiologically-related to his 
inservice low back trauma.  The examiner at the February 2010 
VA examination for compensation purposes acknowledged that 
the Veteran had been diagnosed with a lumbar spine herniated 
nucleus pulposus during active service.  She conceded that 
"[w]ithout more objective evidence, one would need to resort 
to mere speculation to decide whether a correct diagnosis was 
made at the time."  Given these findings and upon 
application of 38 U.S.C.A. § 1154(b), the Board finds that 
service connection is now warranted for post-operative 
lumbosacral spine degenerative disc disease and degenerative 
joint disease.  


ORDER

Service connection for post-operative lumbosacral spine 
degenerative disc disease and degenerative joint disease is 
granted.



____________________________________________
J.T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


